DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/03/2022, in response to claims 1-13, 21-23, and 27-30 rejection from the non-final office action (02/03/2022), by amending claims 1,  7, and 21 is entered and will be addressed below.
Claim Interpretations
The newly added limitation “the pumping liner located in a plane above the pedestal assembly“ of claims 1 and 21, Applicants’ pedestal 228 is movable in the vertical direction, therefore, as long as the pedestal can be move below the pumping liner, it is considered reading into the claim.  

The “for use in a method of depositing a material on a work piece by chemical vapor deposition” of claim 7 is an intended use of the apparatus, a liner that is capable of being used in CVD is considered read into the claim.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “the method of claim 21”, it is not clear this is a method claim, which lack antecedent basis and should be withdrawn, or “the system of claim 21”.

Claim 30 will be examined inclusive “the system of claim 21”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. (20140261176, hereafter ‘176), in view of Komiya et al. (20030094135, hereafter ‘135), and Fink (US 20060151114, hereafter ‘114).
‘176 teaches some limitations of:
Claim 21: PUMPING LINER FOR CHEMICAL VAPOR DEPOSITION (title), A pumping liner encircles a deposition chamber within which a wafer is placed and into which a precursor is introduced to form a thin film on a surface of the wafer (abstract, the claimed “A system for depositing a material on a work piece by chemical vapor deposition, the system comprising”):
a deposition chamber 102 (Fig. 1, [0017], the claimed “a processing chamber“); 
The CVD assembly 100 includes a stage 116 which places the wafer 104 within the deposition chamber 102 ([0017], 5th sentence, the claimed “the processing chamber including a pedestal assembly, which in operation, supports a work piece”);
Turning to FIG. 6, liner apertures 306 are distributed non-uniformly around the pumping liner 318, according to some embodiments. According to some embodiments, the array of liner apertures comprises a first sub-array 602 of liner apertures 306 and a second sub-array 604 of liner apertures 306. According to some embodiments, the second sub-array 604 of liner apertures is nearer the pumping port 326 than the first sub-array 602 of liner apertures is to the pumping port. According to some embodiments, the first sub-array 602 has a greater density of liner apertures 306 than the second sub-array 604. According to some embodiments, the first sub-array 602 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, the second sub-array 604 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, a first flow rate of gas out of the deposition chamber 302 of the CVD assembly 300 through the first sub-array 602 of liner apertures is substantially equal to a second flow rate of gas out of the deposition chamber through the second sub-array 604 of liner apertures ([0027], the claimed “a pumping liner within the processing chamber and defining a circumferential body having a plurality of apertures disposed entirely around the circumferential body, the pumping liner further including: an upper surface; a lower surface; an inner circumferential surface; an outer circumferential surface; and a first aperture, a second aperture and a third aperture, each aperture extending through the body from the inner circumferential surface to the outer circumferential surface, the second aperture being intermediate the first aperture and the third aperture, the first aperture and the second aperture comprising a first aperture pair, a first distance measured along the outer circumferential surface separating the first aperture and the second aperture of the first aperture pair, the second aperture and the third aperture comprising a second aperture pair, a second distance measured along the outer circumferential surface separating the second aperture and the third aperture of the second aperture pair”, and “the pumping liner located in a plane above the pedestal assembly” as shown in Fig. 1).

‘176 does not teach the other limitations of:
Claim 21: (21A) at least one of the first, second and third aperture has a polygonal cross section and at least one of the first, second and third aperture has a circular cross section,
(21B) the first distance being unequal to the second distance.
Claim 30: wherein the polygonal cross section is triangular, rectangular, pentagonal, or hexagonal.


‘135 is an analogous art in the field of CVD apparatus ([0003]), particularly a gas process apparatus that realizes uniform exhaust without depending on process conditions … The baffle plate of the present invention serves as a partition between a process space in which a chemical process is carried out with a supplied gas, and a duct that is adjacent to the process space and functions to discharge exhaust gas generated as a result of the chemical process (abstract). ‘135 teaches that FIG. 6 shows the baffle plate 21 of the first embodiment in which the baffle holes 23 are formed at the angle positions [Symbol font/0x71]1 obtained in the above manner ([0096]), the through holes may be formed in accordance with a pressure variation of the exhaust gas along a flowing path of the exhaust gas inside the duct. More specifically, through holes may be formed so that the flow rates of the exhaust gas flowing through the through holes calculated in accordance with the Hagen-Poiseuille's law become constant. The above objects are also achieved by a baffle plate having at least three through holes at various intervals, or a baffle plate having at least two through holes having different pore sizes  ([0018]), As shown in FIG. 5, the interval between each two baffle holes 23 on the downstream side, which is close to the connecting port of the exhaust pipe, is wider than on the upstream side, taking into account an increase of the exhaust flow rate of each baffle hole due to an excessive differential suction pressure. The arrangement of the hole intervals necessary to make the average exhaust flow rate uniform on the circumference is as follows ([0092], see also [0093]), Thus, the variation of the angle position [Symbol font/0x71]i of each hole can be obtained ([0095] and see Table 2 for irregular pair distance changes) and various factors affecting the variation ([0106]-[0127]). In short, ‘135 provides an exact formula to minimize the flow/pressure difference across all the baffle holes 23. ‘135 further teaches that the shape of each baffle hole 43 is not circular but rectangular (Fig. 17, [0210], 4th sentence).

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have applied the rule of arrangement of the baffle holes 23 of ‘135 with irregular difference in the separation of each pair of the baffle holes, to the liner apertures 306 of ‘176 (the limitations of 21B), for the purpose of uniform exhaust, as taught by ‘135 (abstract). 

‘176 further teaches that a cross sectional shape of a first liner aperture is circular, as illustrated, while a cross sectional shape of a second liner aperture is not circular, such as elliptical, polygonal, etc., not illustrated ([0028], 6th sentence). However, ‘176 does not expressly teach mixing two different shape of apertures.

‘114 is an analogous art in the field of Plasma Processing System And Baffle Assembly For Use In Plasma Processing System (title), A (pumping) baffle plate comprising a plurality of small passages therethrough is located between the plasma and the pump to confine the plasma while permitting gas to be evacuated ([0003], 2nd last sentence). ‘114 teaches that FIG. 2E illustrates that passages 122 can have letter shapes. In the embodiment "T", "E", and "L" shapes are used. Of course, any open polygon shape including letters or characters of any language can be used ([0026], last sentence, note letter O is circular shape).

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have adopted a combination of circular and polygon shapes at the pumping liner, as taught by ‘114, including rectangular shape, as taught by Fig. 17 of ‘135 (the limitation of claim 30), to the liner aperture of ‘176 (the limitations of 21A), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claims 7-13 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘176, in view of Shrotriya et al. (US 5895530, hereafter ‘530) and ‘114.
‘176 teaches some limitations of:
Claim 7: PUMPING LINER FOR CHEMICAL VAPOR DEPOSITION (title), A pumping liner encircles a deposition chamber within which a wafer is placed and into which a precursor is introduced to form a thin film on a surface of the wafer (abstract, the claimed “A pumping liner for use in a method of depositing a material on a work piece by chemical vapor deposition, the pumping liner comprising”, note perform CVD method is an intended use):
Turning to FIG. 6, liner apertures 306 are distributed non-uniformly around the pumping liner 318, according to some embodiments. According to some embodiments, the array of liner apertures comprises a first sub-array 602 of liner apertures 306 and a second sub-array 604 of liner apertures 306. According to some embodiments, the second sub-array 604 of liner apertures is nearer the pumping port 326 than the first sub-array 602 of liner apertures is to the pumping port. According to some embodiments, the first sub-array 602 has a greater density of liner apertures 306 than the second sub-array 604. According to some embodiments, the first sub-array 602 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, the second sub-array 604 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, a first flow rate of gas out of the deposition chamber 302 of the CVD assembly 300 through the first sub-array 602 of liner apertures is substantially equal to a second flow rate of gas out of the deposition chamber through the second sub-array 604 of liner apertures ([0027], the claimed “a circumferential body having a plurality of apertures disposed entirely around the circumferential body; an inner circumferential surface; an outer circumferential surface; an upper surface; a lower surface”; and “the plurality of apertures including a first aperture, a second aperture and a third aperture, at least one of the first, second and third aperture has a circular cross section, each aperture extending through the body from the inner circumferential surface to the outer circumferential surface, the second aperture being intermediate the first aperture and the third aperture, the first aperture and the second aperture comprising a first aperture pair, a first distance measured along the outer circumferential surface separating the first aperture and the second aperture of the first aperture pair, the second aperture and the third aperture comprising a second aperture pair, a second distance measured along the outer circumferential surface separating the second aperture and the third aperture of the second aperture pair” is by definition, and “the first distance being unequal to the second distance” as clearly shown in Fig. 6).

‘176 does not teach the other limitations of:
Claim 7: (7A) at least one of the first, second and third aperture has a polygonal cross section and (7B) each aperture tilted relative to the upper surface, each aperture tilted relative to the lower surface.
Claim 13: wherein at least one of the first aperture, second aperture and third aperture has a polygonal cross sectional shape that is different than the polygonal cross sectional shape of the other two apertures.  

‘530 is an analogous art in the field of vapor deposition apparatus 2 capable of CVD processing incorporates a pumping plate 4 (Fig. 1, col. 3, lines 66-67). ‘530 teaches that Referring to FIGS. 2-4, pumping plate 4 comprises a plurality of gas holes 90 that directly communicate process chamber 12 with pumping channel 14 (col. 6, lines 26-28), To accommodate the relative positions of inlets 94 and outlets 96, gas holes 90 extend in a radially outward direction from inlets 94 to outlets 96 relative to central opening 62 (see FIG. 4). This radial orientation of holes 90 also contributes to a substantially uniform discharge of the process and purge gases and any plasma residue from the processing chamber 12. Gas holes 90 are also inclined with respect to planar lower surface 66, preferably at an angle of 15 to 22 degrees, so that the gases can be directly fed from chamber 12 into channel 14 (col. 6, lines 44-53).

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have adopted inclined gas exhaust holes 90, as taught by ‘530, as the orientation of the conical aperture 306 of ‘176 (the limitations of 7B), for the purpose of uniform discharge of the process and purge gases, as taught by ‘530 (col. 6, lines 48-49).

‘176 further teaches that a cross sectional shape of a first liner aperture is circular, as illustrated, while a cross sectional shape of a second liner aperture is not circular, such as elliptical, polygonal, etc., not illustrated ([0028], 6th sentence). However, ‘176 does not expressly teach mixing two different shape of apertures.

‘114 is an analogous art as discussed above.

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have adopted a combination of circular and multiple polygon shapes at the pumping liner, as taught by ‘114, to the liner aperture of ‘176 (the limitations of 7A, and 13), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘176 further teaches the limitations of:
Claim 8: Fig. 6 also shows the left half if the pumping liner 318 has more apertures 306 than the right half “wherein the pumping liner includes two circumferential portions of equal length L measured along the outer circumferential surface, one portion including a greater number of apertures compared to the other portion”.

In regarding to the limitations of:
	Claim 9: further comprising a fourth aperture, the third aperture being intermediate the second aperture and the fourth aperture, the third aperture and the fourth aperture comprising a third aperture pair, a third distance measured along the outer circumferential surface separating the third aperture and the fourth aperture of the third aperture pair, wherein the difference between the first distance and the second distance is equal to the difference between the second distance and the third distance.
	Claim 10: wherein the distance between adjacent apertures of two adjacent aperture pairs decreases at a regular interval.
Claim 11: wherein a pitch between the adjacent apertures of a first aperture pair is X degrees (°) and a pitch between the adjacent apertures of a second aperture pair, adjacent to the first aperture pair, is X° minus 0.1° to 0.4°.
Claim 12: wherein a pitch between the adjacent apertures of the first aperture pair is X degrees (°) and a pitch between the adjacent apertures of the second aperture pair different from the first aperture pair satisfies the equation X° - my, wherein m is an integer and y is between 0.1° and 0.4°.
Claim 29: wherein an amount a pitch between adjacent apertures of a third aperture pair, adjacent to the second aperture pair, differs from the difference in the pitch between the apertures of the first aperture pair and the pitch between the apertures of the second aperture pair is unequal to a difference between the pitch of the apertures of the first aperture pair and the pitch of the apertures of the second aperture pair.  

There are two ways that ‘135 read into these: 

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have applied a simpler rule of arrangement of the baffle holes 23 than ‘135 by regular/constant difference in the separation of each pair of the baffle holes, as the most simplest rule of thumb for spacing the baffle holes, and depending on various factors, such spacing could be checked against the flow uniformity by the calculation provided by ‘135.

Alternatively, Table 2 of ‘135 are reproduced below including delta between pair of holes






delta
delta
delta
delta
1
0
0
0
0





2
6.6
8.4
16.6
32.9

6.6
8.4
16.6
32.9
3
13
16.5
30.7
55.9

6.4
8.1
14.1
23
4
19.3
24.1
43
73

6.3
7.6
12.3
17.1
5
25.4
31.3
53.7
86.2

6.1
7.2
10.7
13.2
6
31.4
38.3
63.2
96.7

6
7
9.5
10.5
7
37.3
44.9
71.6
105.3

5.9
6.6
8.4
8.6
8
43
51.3
79.2
112.6

5.7
6.4
7.6
7.3
9
48.7
57.4
86.1
118.7

5.7
6.1
6.9
6.1
10
54.2
63.3
92.4
124.1

5.5
5.9
6.3
5.4
11
59.6
69
98.2
128.7

5.4
5.7
5.8
4.6
12
64.9
74.5
103.6
132.8

5.3
5.5
5.4
4.1
13
70.2
79.9
108.5
136.5

5.3
5.4
4.9
3.7
14
75.3
85
113.1
139.9

5.1
5.1
4.6
3.4
15
80.4
90
117.5
142.9

5.1
5
4.4
3
16
85.4
94.9
121.6
145.7

5
4.9
4.1
2.8
17
90.3
99.7
125.4
148.2

4.9
4.8
3.8
2.5
18
95.1
104.3
129.1
150.6

4.8
4.6
3.7
2.4
19
99.9
108.8
132.6
152.8

4.8
4.5
3.5
2.2
20
104.7
113.3
135.9
154.9

4.8
4.5
3.3
2.1
21
109.4
117.6
139.1
156.8

4.7
4.3
3.2
1.9
22
114
121.9
142.1
158.7

4.6
4.3
3
1.9
23
118.6
126.1
145.1
160.4

4.6
4.2
3
1.7
24
123.2
130.2
147.9
162.1

4.6
4.1
2.8
1.7
25
127.7
134.3
150.7
163.7

4.5
4.1
2.8
1.6
26
132.1
138.3
153.4
165.2

4.4
4
2.7
1.5
27
136.6
142.2
156
166.7

4.5
3.9
2.6
1.5
28
141
146.1
158.8
168.2

4.4
3.9
2.8
1.5
29
145.4
150
161.1
169.6

4.4
3.9
2.3
1.4
30
149.8
153.8
163.5
171

4.4
3.8
2.4
1.4
31
154.1
157.6
166
172.3

4.3
3.8
2.5
1.3
32
158.5
161.4
168.3
173.6

4.4
3.8
2.3
1.3
33
162.8
165.1
170.7
174.9

4.3
3.7
2.4
1.3
34
167.1
168.9
173
176.2

4.3
3.8
2.3
1.3
35
171.4
172.6
175.4
177.5

4.3
3.7
2.4
1.3
36
175.7
176.3
177.7
178.7

4.3
3.7
2.3
1.2
37
180
180
180
180

4.3
3.7
2.3
1.3


Note multiple holes interval having substantially equal delta (some shown in bold faced) and these claims do not require equal decreasing/increasing for ALL pairs of neighboring holes.
Claims 1-6 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘176, in view of ‘530, ‘135, and ‘114. Claims 22-23 and 27 are rejected over ‘176, ‘135, and ‘114, as being applied to claim 21 rejection above, further in view of ‘530.
‘176 teaches some limitations of:
Claim 1: PUMPING LINER FOR CHEMICAL VAPOR DEPOSITION (title), A pumping liner encircles a deposition chamber within which a wafer is placed and into which a precursor is introduced to form a thin film on a surface of the wafer (abstract, the claimed “An apparatus for depositing a material on a work piece by chemical vapor deposition, the apparatus comprising”):
a deposition chamber 102 (Fig. 1, [0017], the claimed “a processing chamber“); 
The CVD assembly 100 includes a stage 116 which places the wafer 104 within the deposition chamber 102 ([0017], 5th sentence, the claimed “the processing chamber including a pedestal assembly, which in operation, supports a work piece”);
Turning to FIG. 6, liner apertures 306 are distributed non-uniformly around the pumping liner 318, according to some embodiments. According to some embodiments, the array of liner apertures comprises a first sub-array 602 of liner apertures 306 and a second sub-array 604 of liner apertures 306. According to some embodiments, the second sub-array 604 of liner apertures is nearer the pumping port 326 than the first sub-array 602 of liner apertures is to the pumping port. According to some embodiments, the first sub-array 602 has a greater density of liner apertures 306 than the second sub-array 604. According to some embodiments, the first sub-array 602 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, the second sub-array 604 has any number of liner apertures 306, such as one or more liner apertures. According to some embodiments, a first flow rate of gas out of the deposition chamber 302 of the CVD assembly 300 through the first sub-array 602 of liner apertures is substantially equal to a second flow rate of gas out of the deposition chamber through the second sub-array 604 of liner apertures ([0027], the claimed “and a pumping liner defining a circumferential body having a plurality of apertures, disposed entirely around the circumferential body, through which gas within the processing chamber is exhausted from the processing chamber, the plurality of apertures including an aperture with a circular cross section, the circumferential body including an inner circumferential surface, an outer circumferential surface, an upper surface and a lower surface, the plurality of apertures comprising a plurality of aperture pairs, each aperture pair comprising adjacent apertures, the adjacent apertures of each aperture pair being spaced apart a distance measured along the inner circumferential surface”, and “the pumping liner located in a plane above the pedestal assembly” as shown in Fig. 1).

‘176 does not teach the other limitations of:
Claim 1: (1A) the plurality of apertures including an aperture with a polygonal cross section ,
(1B) wherein the plurality of apertures are tilted relative to the upper surface, are tilted relative to the lower surface and extend through the body from the inner circumferential surface to the outer circumferential surface,
(1C) the distance between adjacent apertures of the plurality of aperture pairs increases or decreases by an irregular amount.
	Claim 3: wherein the distance between adjacent apertures of an aperture pair decreases at an irregular interval as a distance, measured along the inner circumferential surface, between the respective aperture pair and the exhaust port increases.
Claim 4: wherein a pitch between the adjacent apertures of the first aperture pair is X degrees (°) and a pitch between the adjacent apertures of the second aperture pair, adjacent to the first aperture pair, is X° minus 0.05° to 0.5°.
Claim 28: wherein an amount a pitch between adjacent apertures of a third aperture pair, adjacent to the second aperture pair, differs from the difference in the pitch between the apertures of the first aperture pair and the pitch between the apertures of the second aperture pair is unequal to a difference between the pitch of the apertures of the first aperture pair and the pitch of the apertures of the second aperture pair.  

The combination of ‘176, ‘135, and ‘114 does not teach the limitations of:
Claim 22: wherein the apertures are tilted.  
	Claim 23: wherein the apertures are tilted relative to the upper surface.  
Claim 27: wherein the first aperture, the second aperture and the third aperture are tilted relative to the upper surface and the first aperture, the second aperture and the third aperture are tilted relative to the lower surface.  


‘530 is an analogous art as discussed above.

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have adopted inclined gas exhaust holes 90, as taught by ‘530, as the orientation of the conical aperture 306 of ‘176 (the limitations of 1B, 22-23, and 27), for the purpose of uniform discharge of the process and purge gases, as taught by ‘530 (col. 6, lines 48-49).

‘135 is an analogous art as discussed above.

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have applied the rule of arrangement of the baffle holes 23 of ‘135 with irregular difference in the separation of each pair of the baffle holes, to the liner apertures 306 of ‘176 (the limitations of 1C, 4, and 28), for the purpose of uniform exhaust, as taught by ‘135 (abstract). Note the regular interval is equivalent as angular pitch, and the optimal pitch of 0.1° and 0.4° can be obtained by routine engineer calculation of the number of baffle holes and the size of the baffle plate. 

‘176 further teaches that a cross sectional shape of a first liner aperture is circular, as illustrated, while a cross sectional shape of a second liner aperture is not circular, such as elliptical, polygonal, etc., not illustrated ([0028], 6th sentence). However, ‘176 does not expressly teach mixing two different shape of apertures.


‘114 is an analogous art as discussed above.

Before the effective filing date of the instant Application, it would have been obvious to a person of ordinary skill in the art to have adopted a combination of circular and multiple polygon shapes at the pumping liner, as taught by ‘114, to the liner aperture of ‘176 (the limitations of 1A), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘176 further teaches the limitations of:
Claim 2: Fig. 6 shows “further comprising an exhaust port through which the gas which has passed through the plurality of apertures of the pumping liner are exhausted from the processing chamber, wherein the plurality of aperture pairs includes a first aperture pair closer to the exhaust port than a second aperture pair, the distance for the first aperture pair being greater than the distance for the second aperture pair”.
Claim 5: a pumping liner has an increased number of liner apertures, such as about 60 liner apertures ([0016], 2nd sentence, the claimed “wherein the plurality of apertures is 35 to 65 apertures”).
Claim 6: respective liner apertures defined within and penetrating through the annular body of the pumping liner have a radius of about 4.5 millimeters ([0016], 4th sentence, the claimed “wherein the apertures have a diameter ranging between 4 to 7 mm”).

Response to Arguments
Applicant's arguments filed 05/03/2022 have been fully considered but they are not convincing in light of the new grounds of rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5441568 is cited for exhaust ring with irregular pattern (Fig. 2). US 6261408 is cited for rectangular exhaust aperture and adjustable (Fig. 8).

US 20110303148 is cited for oblique pumping channel/hole 711 (Fig. 7). US 20130284288 is cited for tilted exhaust holes (Figs. 8-9).

US 20020045362 is cited for vertical exhaust liner with even hole distribution (Figs. 5-6). US 5441568 is cited for angled hole on exhaust baffle to exert pressure on substrate (Figs. 4-7, col. 4, lines 43-49).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716